DETAILED ACTION

Acknowledgement
The amendment filed on 8/1/2022 is acknowledged.
Claim 1-26 has been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Regarding the rejection of claim 1 under 35 U.S.C. 101, applicant contends that the claim is not directed to a judicial exception and integrates any alleged judicial exception into a practical application, and amounts to significantly more. Examiner respectfully disagrees.
Specifically, claim 1 recites “receiving a transaction request, the transaction request indicating at least a transaction initiator, transaction content and a transaction recipient of the transaction,” “calculating, based on the transaction content, a transaction fee for processing the transaction,” “determining whether the transaction initiator is a sponsored user of the transaction recipient” and “in response to determining that the transaction initiator is a sponsored user of the transaction recipient, determining a payment account from which the transaction fee is deducted,” the claim, as a whole, is directed to transaction processing , which is a method of organizing human activity and abstract idea. This involves receiving and processing a transaction request, determining a transaction fee, determining whether there is a sponsorship relationship between initiator and recipient and deciding a payment account to deduct the transaction fee. These steps describe a process of transaction processing. This is a commercial interaction, therefore, falls within certain methods of organizing human activity grouping of abstract idea. Additionally, the “computing, based on the transaction content, a transaction fee for processing the transaction …” recites a process of calculating a transaction fee based on the transaction content which is mental process that can be performed using pen and paper, or a mathematical concept because it involves mathematical calculations. The additional element(s) of the claim such as a blockchain node of a blockchain merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing. Therefore, the use of these additional elements (i.e. “a blockchain node of a blockchain”) merely links the use of the judicial exception to a particular technological environment, and does not improve the functioning of computers, nor does it improve a technology or technical field.
With respect to Applicant’s remark that the current application developed a solution to problems of performing blockchain transactions requiring users to use at least two type of cryptocurrencies by citing paragraphs [0003] and [0057] of Applicant’s Specification, with the solution involving making a transaction initiator a “sponsored user”, such that when fee-based transactions transaction are executed at a blockchain node, the blockchain node first determined whether or not the transaction initiator is a sponsored user and, if so, proceed to determining an account from which the transaction fee is to be deducted, Examiner noted, however, claim 1 is silent on making a transaction initiator a sponsored user, nor does the claim recites the blockchain node being involved in executing fee-based transactions, the blockchain node determining whether the transaction initiator is a sponsored user and then the blockchain node determining an account from which the transaction fee is to be deducted from. Also, the claimed “sponsored user” is an example of commercial interaction because it involves business (‘sponsorship’) relationship between two parties (‘transaction initiator’ and ‘transaction recipient’). 
Regarding the rejection of claim 1 under 35 USC §103, applicant argues that neither Kikinis (US 2019113016) nor Buterin (“Ethereum: A next-Generation Smart Contract and Decentralized Application Platform (2014))” discloses or suggests either of these features “(1) determining whether a predetermined relationship exists between the transaction recipient and the transaction initiator, i.e., "whether the transaction initiator is a sponsored user of the transaction recipient" and (2) using the predicate knowledge on sponsorship just gained in (1) to make a determination of the payment account from which the transaction fee is deducted” and submits the Kikinis + Buterin combination fails to disclose or suggest at least the features of the last two clauses of independent claim 1. Examiner respectfully disagrees. 
 Claim 1 recites “[a] computer-implemented method for processing a blockchain transaction, comprising: at a blockchain node of a blockchain for processing the blockchain transaction, receiving a transaction request, the transaction request indicating at least a transaction initiator, transaction content and a transaction recipient of the transaction; computing, based on the transaction content, a transaction fee for processing the transaction; determining whether the transaction initiator is a sponsored user of the transaction recipient; and in response to determining that the transaction initiator is a sponsored user of the transaction recipient, determining a payment account from which the transaction fee is deducted.” The claim describes determining whether the transaction initiator is a sponsored user of the transaction recipient. However, the claim does not recite determining whether a predetermined relationship exists between the transaction recipient and the transaction initiator for a determination of “the transaction initiator is a sponsored user of the transaction recipient.” And, the claim describes determining a payment account from which the transaction fee is deducted based on determining that the transaction initiator is a sponsored user of the transaction recipient. The claim does not recite determining a payment account from which the transaction fee is deducted based on determining that the predetermined relationship exists between the transaction recipient and the transaction initiator.
Furthermore, applicant states “[a]s those skilled in the art would readily understand from the reading the present application, the term "sponsored user" requires antecedent action of creating a sponsored relationship prior to initiation of the blockchain transaction of the claims, including prior to the "receiving a transaction request" step of claim 1. In contrast, there is simply no such antecedent sponsorship-and no such sponsored use in Kikinis. The only relationship created in Kikinis is the contractual relationship between parties A and B once party B has accepted the offer from party A Clearly, however, this relationship is only established after party A initiates the blockchain transaction by making the offer. In addition, this relationship is a contractual relationship and not a sponsorship relationship.” Applicant also contends makes no decision on which account is to be used for payment so there is no “determining” step equivalent claim 1’s step of “determining a payment account from which the transaction fee is deducted.” 
Examiner noted, however, claim 1 is silent on creating a sponsored relationship prior to initiation of the blockchain transaction of the claims, as an antecedent action of “sponsored user.” The term, “sponsored user”, does not affect the positively claimed steps of claim 1 in a manipulative sense and does not serve to differentiate the claims from prior art.
Kikinis discloses users could manage their accounts through contract managers (Kikinis: Fig. 6; ¶88). Kikinis also discloses at the request of party A 760, the contract manager 700 is responsible for the creation of offers in the offer creation block 710 comprising party A's digital signature 711, party A's deposit of a digital asset 712, party B's 770 public encryption key 713, and the proposed terms of a contract 714, and Party A's 760 contract offer 710 is received by party B 770, who may send a contract acceptance to the contract acceptance block 720 comprising party B's 770 digital signature 721, party B's 770 deposit of a digital asset 722, party A's 760 public encryption key 723 , and a confirmation of the contract terms accepted 724, once the offer has been accepted, a contract is formed by the contract execution block 730, comprising the offer 731 , the acceptance 732, the assets 733, and the contract terms 734 and  (Kikinis: Fig. 7; ¶89). Furthermore, Kikinis discloses when the conditions of the contract are met, and confirmed by the blockchain engine (see FIG. 11), the contract is executed by the contract execution block 730, and the deposited assets 712, 722 are transferred to the appropriate party (Kikinis: Fig. 7; ¶89). Therefore, Kikinis teaches determining whether the transaction initiator is a user of the transaction recipient (Kikinis: Fig. 6, Fig. 7 “Acceptance Block 720’, Fig. 11, ‘1123 Receive contract acceptances’; ¶¶88-89, 93), and in response to determining that the transaction initiator is a user of the transaction recipient, determining a payment account from which the transaction fee is deducted (Kikinis: Fig. 11, ‘1141 Charge and pay appropriate transaction fee’;  ¶¶73, 88-89 93) . Neal teaches the transaction initiator is a sponsored user of the transaction recipient by disclosing a sponsorship established between two parties (Neal: Fig. 6A, Fig. 7; 20:57-21:2, 21:32-22:21; claims 1 and 11). 
Furthermore, with respect to applicant’s argument of the 103 rejection of claims 17 and 18 regarding Kikinis not disclosing or suggesting a “sponsored user” or any sort of sponsorship arrangement, see the previous response above.
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claims 1-22 are directed to a method, claims 23-24 are directed to a system and claim 25 is directed to a non-transitory computer readable storage medium and claim 26 is directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention. 
Claims 1-16, 23-26
Claim 1 is direct to transaction processing, which is an abstract idea. Specifically, the claim recites “…receiving a transaction request, the transaction request indicating at least a transaction initiator, transaction content and a transaction recipient of the transaction,” “calculating, based on the transaction content, a transaction fee for processing the transaction,” “determining whether the transaction initiator is a sponsored user of the transaction recipient” and “in response to determining that the transaction initiator is a sponsored user of the transaction recipient, determining a payment account from which the transaction fee is deducted”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process of receiving and processing a transaction request, determining a transaction fee, determining whether there is a sponsorship relationship between initiator and recipient and deciding a payment account to deduct the transaction fee, which is a commercial interaction.  Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claim recites “computing, based on the transaction content, a transaction fee for processing the transaction …” which is mental process that can be performed using pen and paper, or a mathematical concept because it involves mathematical calculations. It has been held that "[a]dding one abstract idea (math) to another abstract idea ... does not render the claim non-abstract." RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) See also FairWaming IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as the use of a blockchain node of a blockchain, blockchain transaction, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. 
Specifically, these additional elements perform the steps or functions of  “…receiving a transaction request, the transaction request indicating at least a transaction initiator, transaction content and a transaction recipient of the transaction,” “calculating, based on the transaction content, a transaction fee for processing the transaction,” “determining whether the transaction initiator is a sponsored user of the transaction recipient” and “in response to determining that the transaction initiator is a sponsored user of the transaction recipient, determining a payment account from which the transaction fee is deducted.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a blockchain node of a blockchain, blockchain transaction to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-16, 23-26 further describe the abstract idea of transaction processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  
For example, the limitations, “determining whether the transaction initiator is a sponsored user of the transaction recipient comprises: in response to determining that the transaction request further indicates signature information of the transaction recipient, determining that the transaction initiator is the sponsored user of the transaction recipient” as recited in claim 2, “…determining that the transaction initiator is a sponsored user of the transaction recipient based on a sponsor relationship between the transaction initiator and the transaction recipient stored at the management [entity]…” as recited in claim 3, “determining that credit balance of the transaction initiator is greater than or equal to the transaction fee” as recited in claim 4, “determining whether the transaction initiator is the sponsored user of the transaction recipient based on a sponsor relationship between the transaction initiator and the transaction recipient recorded on the [ledger]” as recited in claim 5, “in response to determining that the transaction initiator is not a sponsored user of the transaction recipient, determining whether balance of a first account of the transaction initiator is greater than or equal to the transaction fee; and in response to determining that the balance of the first account of the transaction initiator is greater than or equal to the transaction fee, determining the first account of the transaction initiator as the payment account” as recited in claim 6, “determining whether there is a sponsor account associated with the transaction recipient; in response to determining that there is a sponsor account associated with the transaction recipient, determining whether balance of the sponsor account is greater than or equal to the transaction fee; and in response to determining that the balance of the sponsor account is greater than or equal to the transaction fee, determining the sponsor account as the payment account” as recited in claim 7, “in response to determining that there is not a sponsor account associated with the transaction recipient or in response to determining that the balance of the sponsor account is less than the transaction fee, determining whether balance of a second account of the transaction recipient is greater than or equal to the transaction fee; and in response to determining that the balance of the second account of the transaction recipient is greater than or equal to the transaction fee, determining the second account of the transaction recipient as the payment account” as recited in claim 8, “in response to determining that the balance of the second account of the transaction recipient is less than the transaction fee, determining whether balance of a first account of the transaction initiator is greater than or equal to the transaction fee; and in response to determining that the balance of the first account of the transaction initiator is greater than or equal to the transaction fee, determining the first account of the transaction initiator as the payment account” as recited in claim 9, “in response to determining that the transaction content indicates a transfer transaction to transfer a transfer amount of [currency] from the transaction initiator to the transaction recipient, determining whether balance of a third account of the transaction initiator is greater than or equal to the transfer amount; and in response to determining that the balance of the third account of the transaction initiator is greater than or equal to the transfer amount, transferring the transfer amount of [currency] from the third account of the transaction initiator to a fourth account of the transaction recipient” as recited in claim 10, “wherein the first account and the second account correspond to a first type of [currency], the third account and the fourth account correspond to a second type of [currency], and the first type is different from the second type” as recited in claim 11, “in response to determining that the transaction content indicates a transfer transaction to transfer a transfer amount of [currency] from the transaction initiator to the transaction recipient, determining whether balance of the first account of the transaction initiator is greater than or equal to the transfer amount; and in response to determining that the balance of the first account of the transaction initiator is greater than or equal to the transfer amount, transferring the transfer amount of [currency] from the first account of the transaction initiator to the second account of the transaction recipient, wherein the first account, the second account and the transfer amount of cryptocurrency corresponding to a first type of [currency]” as recited in claim 12, “determining whether credit balance of the transaction initiator is greater than or equal to the transaction fee based on credit information of the transaction initiator recorded on the [ledger]; and in response to determining that the credit balance of the transaction initiator is greater than or equal to the transaction fee, determining the payment account from which the transaction fee is deducted” as recited in claim 13, further recite the abstract idea of transaction processing.
Furthermore, the limitations, “the credit information indicates at least a credit limit and a used credit, and the credit balance is determined by credit balance = credit limit - used credit” as recited in claim 14, “the credit information further includes a credit restoring rate and a height of blocks, the credit restoring rate indicating an amount of credit to be restored by each block being passed, the height of blocks indicating a number of blocks passed from last time that the transaction recipient pays the transaction fee for the transaction initiator, and the credit balance is determined by credit balance= credit limit - used credit+ height of blocks * credit restoring rate” as recited in claim 15, “the credit information indicates at least a credit payment number limit and a used credit payment number and the credit balance is determined by credit balance = credit payment number limit - used credit payment number” as recited in claim 16, further recite mathematical calculations which is mental process that can be performed using pen and paper.
Additionally, for example, the additional elements, “the signature information of the transaction recipient is generated and added to the transaction request by a management device of the transaction recipient signing the transaction content with
a private key of the transaction recipient.…” as recited in claim 3,  “a management device” as recited in claim 4, “cryptocurrency” as recited in claims 10, 11 and 12 respectively, do not improve the functioning of a computer nor does it improve a technology or technical field.
Claims 23-26 recite the additional elements of a device comprising a memory and a processing unit, a non-transitory computer readable storage medium, a machine and a computer program product. However, these additional elements do no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea. Therefore, these dependent claims are also not patent eligible.
Claims 17-22
Claim 17 is direct to transaction processing, which is an abstract idea. Specifically, the claim recites “…receiving a request from a transaction initiator of the transaction, the request indicating at least a transaction initiator, transaction content and a transaction recipient of the transaction,” “determining whether the transaction initiator is a sponsored user of the transaction recipient” and “in response to determining that the transaction initiator is a sponsored user of the transaction recipient, forming a transaction request by generating and adding signature information of the transaction recipient to the received request, the signature information indicating that a transaction fee for a [resource] processing the…transaction is allowed to be deducted from a payment account associated with the transaction recipient”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process of receiving and processing a request, determining whether there is a sponsorship relationship between initiator and recipient, forming a transaction request including recipient’s signature for sponsoring the transaction fee, which is a commercial interaction.  Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as the use of a management device, blockchain transaction and a blockchain node of a blockchain, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. 
Specifically, these additional elements perform the steps or functions of  “…receiving a request from a transaction initiator of the transaction, the request indicating at least a transaction initiator, transaction content and a transaction recipient of the transaction,” “determining whether the transaction initiator is a sponsored user of the transaction recipient” and “in response to determining that the transaction initiator is a sponsored user of the transaction recipient, forming a transaction request by generating and adding signature information of the transaction recipient to the received request, the signature information indicating that a transaction fee for a [resource] processing the…transaction is allowed to be deducted from a payment account associated with the transaction recipient.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a management device, blockchain transaction, a blockchain node of a blockchain to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims18-22 further describe the abstract idea of transaction processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  
For example, the limitations, “determining, based on a sponsor relationship between the transaction initiator and the transaction recipient stored at the management device, whether the transaction initiator is a sponsored user of the transaction recipient” as recited in claim 18, “…determining whether credit balance of the transaction initiator is greater than or equal to the transaction fee based on credit information of the transaction initiator stored at the management device; and in response to determining that the credit balance of the transaction initiator is greater than or equal to the transaction fee, generating and adding the signature information to the received request by signing the transaction content with a private key of the transaction recipient …” as recited in claim 19, further recite the abstract idea of transaction processing.
Additionally, the limitations, “the credit information indicates at least a credit limit and a used credit, and the credit balance is determined by credit balance = credit limit - used credit” as recited in claim 20, “the credit information further includes a credit restoring rate and a height of blocks, the credit restoring rate indicating an amount of credit to be restored by each block being passed, the height of blocks indicating a number of blocks passed from last time that the transaction recipient pays the transaction fee for the transaction initiator, and the credit balance is determined by credit balance= credit limit - used credit+ height of blocks * credit restoring rate” as recited in claim 21, “the credit balance is determined by credit balance = credit payment number limit - used credit payment number” as recited in claim 22, recite a process of mathematic calculations, which is mental process that can be performed using pen and paper, or a mathematical concept. It has been held that "[a]dding one abstract idea (math) to another abstract idea ... does not render the claim non-abstract." RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) See also FairWaming IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Therefore, these dependent claims are also not patent eligible.


Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis et al. (US 2019-113016A1 (“Kikinis”)) in view of Buterin, Vitalik (‘Ethereum: A next-Generation Smart Contract and Decentralized Application Platform (2014)’ (“Buterin”)) and in further view of Neal, D. (US 10,313,532B2 (“Neal”)).
Regarding claim 1, Kikinis teaches a computer-implemented method for processing a blockchain transaction comprising:
at a blockchain node of a blockchain for processing the blockchain transaction (Kikinis: Fig. 1, ‘node 107’; Fig. 6), receiving a transaction request, the transaction request indicating at least a transaction initiator, transaction content and a transaction recipient of the transaction (Kikinis: Fig. 1, 'Tranasaction Request 102', Fig. 11, '1121 Receive exchange request'; ¶¶66, 73', 93);
[charging], based on the transaction content, a transaction fee for processing the transaction; (Kikinis: Fig. 7, 'transaction fee manager 750'; ¶¶49, 89)
determining whether the transaction initiator  is a…user of the transaction recipient; and (Kikinis: Fig. 6, Fig. 7 ''Acceptance Block 720', Fig. 11, '1123 Receive contract acceptances';¶¶88-89, 93)
in response to determining that the transaction initiator is a…user of the transaction recipient, determining a payment account from which the transaction fee is deducted. (Kikinis: Fig. 11, , '1141 Charge and pay appropriate transaction fee'; ¶¶73, 88-89, 93)
Kikinis teaches charging a transaction fee for processing the transaction (Kikinis: Fig. 7, 'transaction fee manager 750'; ¶¶49, 89). However, Kikinis does not explicitly teach computing a transaction fee for processing the transaction. In the same field of endeavor, Buterin teaches: 
computing a transaction fee for processing the transaction (Buterin: page 13, second paragraph; Page 14, step 2 (‘calculate the transaction fee’); page 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis to incorporate the teachings of computing a transaction fee for processing the blockchain transaction, as disclosed in Buterin, to pay to the miner per computational step (Buterin: page 13 ‘Messages and Transactions’, second paragraph, line 7).
Kikinis in view of Buterin does not explicitly teach sponsored user. However, Neal teaches: 
determine whether the transaction initiator is a sponsored user of the recipient (Neal: Fig. 5, 'Exchange Platform 522', Fig. 6A, Fig. 7; 2:41-43, 2:64-3:1, 7:9-11, 7:30-34, 14:55-15:11 , 19:28-42, 20:57-21:2, 21:32-22:21; claim 1, claim 11)
in response to determining that the transaction initiator is a sponsored user of the transaction recipient, determining a payment account from which the transaction fee is deducted (Neal: 2:54-57, 2:64-3:1, 19:47-20:4; claim 1, claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Buterin to incorporate the teachings of a sponsorship between the transaction initiator and the transaction recipient, as disclosed in Neal, to allow the functionalities to be extended to the users regardless of the charging models and their associated limits (Neal: 2:33-34).
Regarding claim 2, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 2 being dependent of claim 1, and determining whether the transaction initiator is a sponsored user of the transaction recipient. Furthermore,
Kikinis teaches 
in response to determining that the transaction request further indicates signature information of the transaction recipient, determining that the transaction initiator is the sponsored user of the transaction recipient. (Kikinis: Fig. 7 ''Acceptance Block 720', Fig. 11, '1123 Receive contract acceptances';¶¶89, 93)
Regarding claim 3, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 3 being dependent of claim 2. Furthermore,
Kikinis teaches:
wherein the signature information of the transaction recipient is generated and added to the transaction request by a management device of the transaction recipient signing the transaction content with a private key of the transaction recipient in response to determining that the transaction initiator is a sponsored user of the transaction recipient  based on [offer] between the transaction initiator and the transaction recipient stored at the management device ( Kikinis: Fig. 7 ''Acceptance Block 720', Fig. 11, '1123 Receive contract acceptances';¶¶89, 93).
Neal teaches a sponsor relationship between the transaction initiator and the transaction recipient. (Neal: Fig. 5, 'Exchange Platform 522', Fig. 7; 20:57-65)
Regarding claim 4, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 4 being dependent of claim 3. Furthermore,
Kikinis teaches:
wherein the signature information of the transaction recipient is generated and added to the transaction request by a management device of the transaction recipient signing the transaction content with a private key of the transaction recipient in response to… (Kikinis: Fig. 7 'Acceptance Block 720' 'Party B Digital Signature 721’; ¶¶89)
Buterin teaches determining that credit balance of the transaction initiator is greater than or equal to the transaction fee. (Buterin: page 15, steps 1-4)
Regarding claim 5, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 5 being dependent of claim 1, and determining whether the transaction initiator is the sponsored user of the transaction recipient.
Kikinis teaches:
wherein comprises:
determining whether the transaction initiator is the sponsored user of the transaction recipient based [information] recorded on the blockchain. (Kikinis: Fig. 7 ''Acceptance Block 720', Fig. 11, '1123 Receive contract acceptances';¶¶89, 93).
Neal teaches a sponsor relationship between the transaction initiator and the transaction recipient. (Neal: Fig. 5, 'Exchange Platform 522', Fig. 7; 20:57-65)
Regarding claim 6, Kikinis in view of Neal and Buterin teaches the method of claim 1 as claim 6 being dependent of claim 5. 
Kikinis in view of Neal and Buterin does not teach the limitation, “in response to determining that the transaction initiator is not a sponsored user of the transaction recipient, determining whether balance of a first account of the transaction initiator is greater than or equal to the transaction fee; and in response to determining that the balance of the first account of the transaction initiator is greater than or equal to the transaction fee, determining the first account of the transaction initiator as the payment account.”  However, the limitation recites optional language.
Claim 6 recites the step of determining balance of a first account of the transaction initiator is greater than or equal to the transaction fee is only performed if the transaction initiator is not a sponsored user of the transaction recipient. However, claim 1, which claim 6 depends on, recites the step of determining a payment account from which the transaction fee is deducted is only performed if the transaction initiator is a sponsored user of the transaction recipient. These conditions (i.e. “the transaction initiator is a sponsored user of the transaction recipient” as recited in claim 1 and “the transaction initiator is not a sponsored user of the transaction recipient” as recited in claim 6) are mutually exclusive. Therefore, this limitation of claim 6 is not performed because either the limitation of claim 1 can be performed or the limitation of claim 6 can be performed but not both. Therefore, it doesn’t get patentable weight. (MPEP 2111.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.) Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int’l Trade Comm’n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding claim 23, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 23 being dependent of claim 1. Furthermore,
Kikinis teaches 
a device for processing a blockchain transaction, the device comprising: a memory configured to store one or more programs; and a processing unit coupled to the memory and configured to execute said one or more programs to cause the device to perform the method according to claim 1. (Kikinis: Fig. 22; ¶116)
Regarding claim 24, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 24 being dependent of claim 1. Furthermore,
Kikinis teaches 
a device for managing a blockchain transaction, the device comprising: a memory configured to store one or more programs; and a processing unit coupled to the memory and configured to execute said one or more programs to cause the device to perform the computer-implemented method according to claim 1. (Kikinis: Fig. 22; ¶116)
Regarding claim 25, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 25 being dependent of claim 1. Furthermore,
Kikinis teaches 
a non-transitory computer readable storage medium on which machine executable instructions are stored, the machine executable instructions, when executed, causing a machine to perform the computer-implemented method according to claim 1. (Kikinis: Fig. 22; ¶116)
Regarding claim 26, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 26 being dependent of claim 1. Furthermore,
Kikinis teaches 
a computer program product which is tangibly stored on a non-transient computer readable medium and comprises machine executable instructions, the machine executable instructions, when executed, causing a machine to perform steps of the computer-implemented method claim 1. (Kikinis: Fig. 22; ¶116)
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis in view of Buterin and Neal as applied to claim 1 further in view of Perlman, J. (US 2010/0223184A1 (“Perlman”)) in further view of Grassadonia et al. (US 10,055,715B1 (“Grassadonia”)).
Regarding claim 7, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 7 being dependent of claim 1, and determining a payment account from which the transaction fee is deducted.
Kikinis in view of Neal and Buterin does not teach the following limitation, however, Perlman teaches 
in response to determining that there is a sponsor account associated with the transaction recipient, determining whether balance of the sponsor account is greater than or equal to the transaction fee; and (Perlman: Fig. 6, 'sponsored account 1500'; ¶67)
in response to determining that the balance of the sponsor account is greater than or equal to the transaction fee, determining the sponsor account as the payment account. (Perlman: ¶113)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Buterin and Neal to incorporate the teachings of support of sponsored accounts, as disclosed in Perlman, for making transactions using funds in the sponsored account. (Perlman: lines 16-17).
Regarding claim 8, Kikinis in view of Buterin, Neal and Perlman teaches the method of claim 1 as claim 8 being dependent of claim 7, and determining a payment account from which the transaction fee is deducted.
Kikinis in view of Buterin, Neal and Perlman does not teach the limitation, “in response to determining that there is not a sponsor account associated with the transaction recipient or in response to determining that the balance of the sponsor account is less than the transaction fee, determining whether balance of a second account of the transaction recipient is greater than or equal to the transaction fee; and in response to determining that the balance of the second account of the transaction recipient is greater than or equal to the transaction fee, determining the second account of the transaction recipient as the payment account.” However, the limitation recites optional language. 
Claim 8 recites  the step of determining that balance of a second account of the transaction recipient is greater than or equal to the transaction fee is only performed if there is not a sponsor account associated with the transaction recipient or the balance of the sponsor account is less than the transaction fee. Claim 7, which claim 8 depends on, recites the step of determining balance of the sponsor account is greater than or equal to the transaction fee is only performed if there is a sponsor account associated with the transaction recipient. These conditions are mutually exclusive. Therefore, this limitation of claim 8 is not performed because either the limitation of claim 7 or claim 8, but not both, can be performed. Therefore, it does not get patentable weight. (MPEP 2111.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.) Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int’l Trade Comm’n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding claim 9, Kikinis in view of Buterin, Neal and Perlman teaches the method of claim 1 as claim 9 being dependent of claim 8.
Kikinis in view of Buterin, Neal and Perlman does not teach, “in response to determining that there is not a sponsor account  associated with the transaction recipient or in response to determining that the balance of the sponsor account is less than the transaction fee, determining whether balance of a second account of the transaction recipient is greater than or equal to the transaction fee; and in response to determining that the balance of the second account of the transaction recipient is greater than or equal to the transaction fee, determining the second account of the transaction recipient as the payment account.” However, this recites optional language. 
Claim 9 recites the step of determining balance of a first account of the transaction initiator is greater than or equal to the transaction fee is only performed if the balance of the second account of the transaction recipient is less than the transaction fee. However, claim 8, which claim 9 depends on, recites the step of determining the second account of the transaction recipient as the payment account is only performed if the balance of the second account of the transaction recipient is greater than or equal to the transaction fee. Theses conditions are mutually exclusive. Therefore, this limitation of claim 9 is not performed because either the limitation of claim 8 or the limitation of claim 9, but not both, can be performed. Therefore, it does not get patentable weight. (MPEP 2111.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.) Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int’l Trade Comm’n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding claim 10, Kikinis in view of Buterin, Neal and Perlman teaches the method of claim 1 as claim 10 being dependent of claim 9.
Buterin teaches:
in response to determining that the transaction content indicates a transfer transaction to transfer a transfer amount of cryptocurrency from the transaction initiator to the transaction recipient, determining whether balance of a third account of the transaction initiator is greater than or equal to the transfer amount; and (Buterin: page 15, steps 1-4)
in response to determining that the balance of the third account of the transaction initiator is greater than or equal to the transfer amount, transferring the transfer amount of cryptocurrency from the third account of the transaction initiator to a fourth account of the transaction recipient. (Buterin: page 15, steps 1-4)
Regarding claim 11, Kikinis in view of Buterin, Neal and Perlman teaches the method of claim 1 as claim 11 being dependent of claim 10.
Buterin teaches:
wherein the first account and the second account correspond to a first type of cryptocurrency (Buterin: page 15, ‘Ethereum State Transaction Function,’ steps 1-4), 
Kikinis in view of Buterin, Neal and Perlman does not teach the following limitation, however, Grassadonia teaches:
the third account and the fourth account correspond to a second type of cryptocurrency (Grassadonia: Fig. 2; 7:31-43, 19:66-20:13), and the first type is different from the second type. (Grassadonia: Fig. 2; 13:41-44, 19:66-20:13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Buterin, Neal and Perlman to incorporate the teachings of support of cryptocurrency payments in different types of cryptocurrency, as disclosed in Grassadonia, for accepting a greater diversity of currencies including cryptocurrencies (bitcoin, ether, etc.) (Grassadonia: 2:40-43).
Regarding claim 12, Kikinis in view of Buterin, Neal and Perlman teaches the method of claim 1 as claim 12 being dependent of claim 10.
Buterin teaches:
in response to determining that the transaction content indicates a transfer transaction to transfer a transfer amount of cryptocurrency from the transaction initiator to the transaction recipient, determining whether balance of the first account of the transaction initiator is greater than or equal to the transfer amount; and (Buterin: page 15, ‘Ethereum State Transaction Function,’ steps 1-4)
in response to determining that the balance of the first account of the transaction initiator is greater than or equal to the transfer amount, transferring the transfer amount of cryptocurrency from the first account of the transaction initiator to the second account of the transaction recipient, wherein the first account, the second account and the transfer amount of  cryptocurrency corresponding to a first type of cryptocurrency. (Buterin: page 15, ‘Ethereum State Transaction Function,’ steps 1-4)
Claims 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis in view of Buterin and Neal as applied to claim 1 further in view of NAGLA, et al. (US 2018/0075527A1 (“NAGLA”)) and Madden J. (US 2019/0228397A1 (“Madden”)).
Regarding claim 13, Kikinis in view of Buterin and Neal teaches the method of claim 1 as claim 13 being dependent of claim 1, and wherein determining a payment account from which the transaction fee is deducted. Furthermore,
Buterin teaches: 
determining whether credit balance of the transaction initiator is greater than or equal to the transaction fee based on [account] information of the transaction initiator recorded on the blockchain; and (Buterin: page 15, steps 1-4)
in response to determining that the credit balance of the transaction initiator is greater than or equal to the transaction fee, determining the payment account from which the transaction fee is deducted. (Buterin: page 15, steps 1-4)
Kikinis in view of Buterin does not explicitly teach credit information of the transaction initiator recorded on the blockchain. 
However, NAGLA teaches credit information of the transaction initiator recorded on the blockchain (NAGLA: Fig. 2, Fig. 3, ‘credit score platform 300’; ¶¶3, 70, 115, 127, 131-133, 168).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Buterin and Neal to incorporate the teachings of the support of credit information of the transaction initiator recorded on the blockchain, as disclosed in NAGLA, to accurately reflect the creditworthiness of the individual (NAGLA: ¶122).
Regarding claim 14, Kikinis in view of Buterin, Neal and NAGLA teaches the method of claim 1 as claim 14 being dependent of claim 13.
NAGLA teaches 
wherein the credit information indicates [credit related data] (NAGLA: Fig. 2, Fig. 3, ‘credit score platform 300’; ¶¶3, 70, 115, 127, 131-133, 168)…
Kikinis in view of Buterin, Neal and NAGLA does not teaches the following limitation, however, Madden teaches: 
wherein the credit information indicates at least a credit limit and a used credit, and the credit balance is determined by 
credit balance = credit limit - used credit. (Madden: Fig. 6A, items 618/620/622; ¶65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Buterin, Neal and NAGLA to incorporate the teachings of credit balance calculation, as disclosed in Madden, for improving the liquidity availability to buyers and sellers (Madden: ¶1).
Regarding claim 16, Kikinis in view of Buterin, Neal and NAGLA teaches the method of claim 1 as claim 16 being dependent of claim 13. Furthermore,
NAGLA teaches 
wherein the credit information further includes [credit related data] (NAGLA: Fig. 2, Fig. 3, ‘credit score platform 300’; ¶¶3, 70, 115, 127, 131-133, 168)…
Kikinis in view of Buterin, Neal and NAGLA does not teaches the following limitation, however, Madden  teaches: 
wherein the credit information indicates at least a credit payment number limit and a used credit payment number and the credit balance is determined by
credit balance = credit payment number limit - used credit payment number. (Madden: Fig. 6A, items 618/620/622; ¶65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Buterin, Neal and NAGLA to incorporate the teachings of credit balance calculation, as disclosed in Madden, for improving the liquidity availability to buyers and sellers (Madden: ¶1).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis et al. (US 2019-113016A1 (“Kikinis”)) in view of Domokos et al. (US 2019/0228461A1 (“Domokos”)) in further view of Neal, D. (US 10,313,532B2 (“Neal”)). 
Regarding claim 17, Kikinis teaches a computer-implemented method for managing a blockchain transaction comprising:
at a management device for managing the blockchain transaction (Kikinis: Fig. 6, 'Contract Manager 602: ¶88), receiving a request from a transaction initiator of the transaction, the request indicating at least the transaction initiator, transaction content and a transaction recipient of the transaction; (Kikinis: Fig. 1, ‘Transaction Request 102’, Fig. 6, 'User Interface 601' 'Contract Manager 602'; Fig. 7, 'Contract Manager 700' 'Party A 870';¶¶73, 88-89)
determining whether the transaction initiator is a…user of the transaction recipient; and (Kikinis: Fig. 6, Fig. 7 ''Acceptance Block 720', Fig. 11, '1123 Receive contract acceptances';¶¶88-89, 93)
in response to determining that the transaction initiator is a…user of the transaction recipient, forming a transaction request by generating and adding signature information of the transaction recipient to the received request (Kikinis: Fig. 6, Fig. 7 'Acceptance Block 720' 'Party B Digital Signature 721; ¶¶88-89), the signature information indicating …for a blockchain node of a blockchain processing the blockchain transaction (Kikinis: Fig. 7 'Party B Digital Signature 721' 'Transaction Fee Manager 750'; ¶¶88-89)…
Kikinis teaches the signature information indicating a blockchain node of a blockchain processing the blockchain transaction (Kikinis: ¶89). Kikinis does not teach a transaction fee for the transaction processing being allowed to be deducted from a payment account associated with the transaction recipient. 
However, Domokos teaches a transaction fee for the blockchain transaction processing being allowed to be deducted from a payment account associated with the transaction recipient (Domokos: ¶91 (by disclosing certain transaction fees charged to the recipient’s account and be deducted from the recipient’s net proceeds received)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis to incorporate the teachings of a deduction of a transaction fee for the transaction processing from a recipient’s account, as disclosed in Domokos, to improve engagements with consumers (Domokos: ¶3).
Kikinis in view of Domokos does not explicitly teach a sponsored user. However, Neal teaches: 
However, Neal teaches determining whether the transaction initiator is a sponsored of the transaction recipient (Neal: Fig. 5, 'Exchange Platform 522', Fig. 6, Fig. 7; 2:41-43, 2:64-3:1, 7:9-11, 7:30-34, 14:55-15:11, 19:28-42, 20:57-21:2, 21:32-22:21; claim 1, claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis and Domokos to incorporate the teachings of a sponsorship between the transaction initiator and the transaction recipient, as disclosed in Neal, to allow the functionalities to be extended to the users regardless of the charging models and their associated limits (Neal: 2:33-34).
Regarding claim 18, Kikinis in view of Domokos and Neal teaches the method of claim 17 as claim 18 being dependent of claim 17, and determining whether the transaction initiator is the sponsored user of the transaction recipient. Furthermore,
Kikinis teaches:
determining whether the transaction initiator is the sponsored user of the transaction recipient based [information] recorded on the blockchain. (Kikinis: Fig. 7 ''Acceptance Block 720', Fig. 11, '1123 Receive contract acceptances';¶¶89, 93).
Neal teaches a sponsor relationship between the transaction initiator and the transaction recipient. (Neal: Fig. 5, 'Exchange Platform 522', Fig. 7; 20:57-65)
Claims 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis in view of Domokos and Neal as applied to claim 17 further in view of  Buterin, Vitalik (‘Ethereum: A next-Generation Smart Contract and Decentralized Application Platform (2014)’ (“Buterin”)), NAGLA, et al. (US 2018/0075527A1 (“NAGLA”)) and Madden J. (US 2019/0228397A1 (“Madden”)).
Regarding claim 19, Kikinis in view of Domokos and Neal teaches the method of claim 17 as claim 19 being dependent of claim 17, and forming a transaction request by generating and adding the signature information to the received request. Furthermore,
Kikinis in view of Domokos does not teach the following limitation, however, Buterin teaches: 
determining whether credit balance of the transaction initiator is greater than or equal to the transaction fee based on [account] information of the transaction initiator recorded on the blockchain; and (Buterin: page 15, steps 1-4)
in response to determining that the credit balance of the transaction initiator is greater than or equal to the transaction fee, determining the payment account from which the transaction fee is deducted. (Buterin: page 15, steps 1-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Domokos and Neal to incorporate the teachings of the support of a determination of sender’s account balance recorded on the blockchain to pay the transaction fee, as disclosed in Buterin, to pay to the miner per computational step (Buterin: page 13 ‘Messages and Transactions’, second paragraph, line 7).
Kikinis in view of Domokos, Neal and Buterin does not explicitly teach credit information of the transaction initiator recorded on the blockchain. 
However, NAGLA teaches credit information of the transaction initiator stored at the device (NAGLA: Fig. 3; ¶¶3, 70, 115, 127, 131-133, 168).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Domokos, Neal and Buterin to incorporate the teachings of the support of credit information of the transaction initiator recorded on the blockchain, as disclosed in NAGLA, to accurately reflect the creditworthiness of the individual (NAGLA: ¶122).
Regarding claim 20, Kikinis in view of Domokos, Neal and Buterin and NAGLA teaches the method of claim 17 as claim 20 being dependent of claim 19. Furthermore,
NAGLA teaches 
wherein the credit information further includes [credit related data] (NAGLA: Fig. 2, Fig. 3, ‘credit score platform 300’; ¶¶3, 70, 115, 127, 131-133, 168)…
Kikinis in view of Domokos and Buterin and NAGLA does not teach the following limitation, however Madden teaches: 
wherein the credit information indicates at least a credit limit and a used credit, and the credit balance is determined by 
credit balance = credit limit - used credit. (Madden: Fig. 6A, items 618/620/622; ¶65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Domokos, Buterin and NAGLA to incorporate the teachings of credit balance calculation, as disclosed in Madden, for improving the liquidity availability to buyers and sellers (Madden: ¶1)
Regarding claim 22, Kikinis in view of Domokos, Neal and Buterin and NAGLA teaches the method of claim 1 as claim 22 being dependent of claim 19. Furthermore,
NAGLA teaches 
wherein the credit information further includes [credit related data] (NAGLA: Fig. 2, Fig. 3, ‘credit score platform 300’; ¶¶3, 70, 115, 127, 131-133, 168)…
Kikinis in view of Domokos, Neal and Buterin and NAGLA does not teach the following limitation, however Madden teaches: 
wherein the credit information indicates at least a credit limit and a used credit, and the credit balance is determined by 
credit balance = credit payment number limit - used credit payment number. (Madden: Fig. 6A, items 618/620/622; ¶65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikinis in view of Domokos, Neal, Buterin and NAGLA to incorporate the teachings of credit balance calculation, as disclosed in Madden, for improving the liquidity availability to buyers and sellers (Madden: ¶1).
Examiner’s Notes
Claims 15 and 21 would be allowable over the prior art, but are objected to due to the 103 rejection of the claims it depends upon and also the 101 rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616. The examiner can normally be reached Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685